In the evening of January 9, 1938, the defendant assaulted and beat the plaintiff far beyond the limits of reason. They had been drinking beer together rather freely during the afternoon and preceding the assault in the early evening.
There was a conflict in the evidence as to which first struck the other. But if the plaintiff struck the defendant before the defendant struck the plaintiff, as claimed by the defendant, which fact upon the evidence I cannot find, the defendant proceeded with a willful and malicious battery of the plaintiff which was far beyond reasonable self-defense.
The defendant beat the plaintiff with his fists, felling him to the floor, and while upon the floor continued the battery, rendering the plaintiff unconscious, blackening both eyes, fracturing the lower left jaw and causing a compound comminuted fracture of the lower right jaw and the loss of some teeth.
Plaintiff was in the hospital from January 14, 1938, until May 10th following, and was unable to resume employment until September 26, 1938. He lost employment as a result of his injuries for a period of 37 weeks and earnings which ran from $22 to $25 a week.
There has not been good union of the fractures of the jaw, *Page 446 
and his condition indicates a probable operation involving bone grafting, hospitalization and the extraction of his remaining teeth. For such further medical and surgical treatment and hospitalization and recovery he will be required to lose from three to four months' employment, and in addition incur medical, surgical and hospital bills amounting reasonably to $600.
His surgical bills already incurred reasonably amount to $110; his hospital bill, $389. His lost wages have been, at $22 a week, $814. These special damages total $1,313. In the future he will sustain a loss of wages reasonably amounting to $250, and with the expenditure of $600 already noted, a total of special damages amounting to $2,163.
He has suffered pain, was long on a liquid diet and now is on a soft diet because of the non-union of the fracture. He is unable to open his mouth to the normal extent, his occlusion is not good and there is deformity of the right side of his face and a scar resulting from an abscess and a fragment of bone coming from the fractured jaw. A future operation will somewhat reduce the deformity, but it will not restore his face to a normal condition.
Three thousand dollars is the minimum amount that should be awarded plaintiff for his pain and suffering and other injuries plus his special damages.
Judgment may therefore be entered for the plaintiff to recover from the defendant $5,163 damages and costs. Judgment is also entered for plaintiff on defendant's counterclaim.
   Plaintiff has claimed a right of recovery under the provisions of section 846d of the Supplement to the General Statutes (1937). He may proceed further as therein provided.